Citation Nr: 1524410	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or for being housebound.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to January 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2011, July 2012, and February 2013, the Board remanded the instant appeal for additional development.


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; is not bedridden; and does not have a factual need for aid and attendance of another person demonstrated by an inability to care for most of her daily personal needs or protect herself from the hazards and dangers of her daily environment. 

2. The Veteran is not substantially confined to her home or the immediate premises. 

3. The Veteran does not have a disability that is rated at 100 percent. 


CONCLUSION OF LAW

The criteria for an award of SMP based on the need for the regular aid and attendance have not been met.  38 U.S.C.A. §§ 1501, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to SMP based on need for aid and attendance or housebound status, as she claims that she needs assistance with activities of daily living.

The Veteran is not service-connected for any disabilities.  VA outpatient and private treatment records reflect that the Veteran received treatment for a variety of non-service connected ailments, including hypertension, depression, spondylolisthesis at C5-6 with degenerative disc disease, degenerative disc disease of the lumbar spine, right knee with degenerative changes, left knee with degenerative changes, and bilateral wrist carpal tunnel.

The Veteran's VA treatment records show that she was doing well - she reported that she was completely satisfied with life, took psychotropic medication, no longer gambled or went to the casino, had no car but hoped to get one soon, joked and was in a good mood, reported that she socialized with a male friend, and was saving money (see November 13, 2013 VA treatment note).  Her treatment records have repeatedly noted that the Veteran takes care of her all of own activities of daily living, with the exception of a period when she was not able to drive because she did not have a car and a friend drove her to church weekly. 

There are two types of SMC available to a Veteran who is unable to care for herself. These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s) (West 2014) and 38 C.F.R. § 3.350(b), (i) (2014). 

First, under 38 U.S.C.A. § 1114(l), special monthly compensation (SMC) (as opposed to SMP), based on all disabilities present, rather than only those that are service-connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  This provision is inapplicable in this case, as the Veteran does not have any service-connected disabilities.  

SMP, which is what the Veteran's claim falls under, is available when it is shown the Veteran needs aid and attendance, meaning she is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b) (2014).  The criteria for establishing such need includes whether the Veteran is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person: (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014). 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  38 C.F.R. § 3.352(a) (2014); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC/SMP based on need for aid and attendance). Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. However, the finding must be based on the actual requirement of personal assistance from others. 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2014).

The Veteran has several nonservice-connected disabilities which may be considered for pension purposes.  These include hypertension, depression, spondylolisthesis at C5-6 with degenerative disc disease, degenerative disc disease of the lumbar spine, right knee with degenerative changes, left knee with degenerative changes, and bilateral wrist carpal tunnel.  The January 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance related that the Veteran's depression would be evaluated at 30 percent disabling, her neck disorder at 10 percent disabling, her back disorder at 10 percent disabling, and her carpal tunnel at 10 percent disabling for each wrist, for a combined evaluation of 60 percent.  The Veteran is currently 58 years old. 

The evidence of record shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less on both eyes, and that she is not a patient in a nursing home due to mental or physical incapacity (see both the VA medical records and the records provided by the Social Security Administration, and specifically the January 2009 Medical Source Statement of Ability to do Work-Related Activities, Physical).  Moreover, the evidence does not establish that she is in factual need of aid and attendance.  In this regard, the evidence does not indicate that her disabilities render her so helpless as to be unable to attend to the needs of daily living without the regular aid and assistance of another person.     
 
Also noted earlier is the fact that the evidence of record shows that the Veteran is able to take care of herself (again, see both the VA medical records and the records provided by the Social Security Administration, and specifically the January 2009 Medical Source Statement of Ability to do Work-Related Activities, Physical).  The Veteran's back condition appears stable.  Her hypertension and hyperlipidemia are controlled (see July 19, 2012 treatment notes).  Her depression has "significantly improved from October 2012 to present, and the Veteran reported that she has decreased the use of alcohol and cannabis, to which her depression is etiologically related, and once again started using psychotropic medications (see August 2013 VA examination).  Based on the Veteran's VA treatment records and the notes made in them by her treating physicians, she is clearly able to get out of bed, walk around, dress and undress, keep herself clean and presentable, attend to the wants of nature, feed and bathe herself, and is mentally competent (though she apparently suffers from some depressive symptoms on occasion).  The September 2012 examiner related that the Veteran's VA medical record contains many notes of visits for care, but that those records contained "very little mention [of the Veteran's multiple disorders] being difficult to treat or requiring the attention of the physicians."  Further, there is nothing in the record to suggest that she is not able to leave the home without limit.  The Veteran herself has indicated on many occasions that the only time she needed help with driving was when she did not have a car, and had a friend or community van drive her to church weekly as a result.  (See for example the August 2013 VA examination, November 2013 VA treatment notes.)

It is equally clear that the Veteran is not hospitalized, not permanently bed-ridden, and her vision is grossly within normal limits.  In light of these facts, it is clear that the Veteran does not meet the criteria for aid and attendance at this time. 

There is no question that the Veteran might need the aid from others on occasion, and does have problems with her disabilities.  However, she is independent and can manage her own affairs.  Although she might exhibit some depressive manifestations at times, she is nevertheless shown by the medical evidence to be capable of dressing herself, keeping herself ordinarily clean and presentable, and feeding herself.  There is nothing in the record to suggest that she cannot leave his house without restriction, can provide for her own needs of daily living, and can attend to the wants and needs of nature and protect herself from the hazards and dangers incident to her daily environment. 

The Board is cognizant of the fact that the Veteran receives Social Security Administration (SSA) disability based on several "severe impairments" - degenerative joint disease of the right knee and cervical spine, hypertension, obesity, and arthritis of the right shoulder.  SSA determinations are potentially pertinent to claims for compensation, and so VA must review them.  However, the SSA uses different legal standards to establish disability than VA does.  Nor is the Board bound in any way by SSA determinations.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding that while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

For these reasons, the criteria set out for the need for regular aid and attendance in 38 C.F.R. § 3.352(a) have not been met.  Accordingly, the Board concludes that the requirements for special monthly pension based upon the need for regular aid and attendance of another person have not been met, and the appeal is denied. 

The Board has also considered whether SMP is warranted at the housebound rate. However, after reviewing the evidence of record, the Board finds that entitlement to SMP at the housebound rate is not warranted in the instant case.  In this regard, the Board again observes that, in order to be entitled to SMP at the housebound rate, in addition to certain service requirements, the Veteran must have: (1) either a single disability rated as 100 percent disabling (not including ratings based on unemployability) or be 65 years of age or older; and (2) have an additional disability or disabilities independently ratable at 60 percent or more or be "permanently housebound" by reason of disability or disabilities. 

As noted above, the Veteran has several nonservice-connected disabilities which may be considered for pension purposes.  She does not have a single disability independently rated at 100 percent.  Further, the Board notes the Veteran is less than 65 years old and, therefore, the requirement of a disability rated at 100 percent may not be excluded.  See Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  As such, entitlement to SMP at the housebound rate is not warranted, and the Veteran's claim must be denied. 
  
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in April 2008 informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided multiple VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not indicated that any private medical records existed when prompted to do so, most recently after the February 2013 Board remand.  

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to special monthly pension based on the need for aid and attendance or for being housebound is denied.

____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


